Citation Nr: 1627401	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  13-13 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a January 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) on his VA Form 9, substantive appeal.  He was subsequently scheduled      for such hearing in June 2016.  Prior to the hearing, the Veteran reported that he was unable to attend the scheduled hearing and requested that the hearing be rescheduled.  As such, the appeal is remanded to afford the Veteran a Board     video conference hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  A copy of the letter advising him of the time and date to report should be associated with the claim file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




